Case 2:20-cv-01437-ODW-AS Document 49-16 Filed 06/10/20 Page 1 of 4 Page ID #:775




                                  EXHIBIT 14


                                         65
Case 2:20-cv-01437-ODW-AS Document 49-16 Filed 06/10/20 Page 2 of 4 Page ID #:776




                                         66
Case 2:20-cv-01437-ODW-AS Document 49-16 Filed 06/10/20 Page 3 of 4 Page ID #:777




                                         67
Case 2:20-cv-01437-ODW-AS Document 49-16 Filed 06/10/20 Page 4 of 4 Page ID #:778




                                         68
